Exhibit 16.1 Malone & Bailey, PC Houston, Texas November 5, 2007 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, DC 20549 USA Dear Ladies and Gentlemen: We are the former independent auditors of Pediatric Prosthetics, Inc. (the “Company”).We have read the Company’s current report on Form 8-K, dated on or around November 5, 2007, and are in agreement with the statements regarding our firm as included in item 4.01 of the Form 8-K to be filed with the Securities and Exchange Commission.We have no basis to agree or disagree with other statements of the Company contained therein. Yours truly, /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas
